Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06221 Brandywine Blue Fund, Inc. (Exact name of registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. DAlonzo P.O. Box 4166 Greenville, DE 19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2008 Item 1. Schedule of Investments. Brandywine Blue Fund Schedule of Investments June 30, 2008 (Unaudited) Shares or Principal Amount Value Common Stocks-97.1% (A) CONSUMER DISCRETIONARY Computer & Electronics Retail-1.1% 1,207,970 GameStop Corp.* $48,801,988 Total Consumer Discretionary 48,801,988 CONSUMER STAPLES Agricultural Products-1.3% 540,700 Bunge Ltd. 58,227,983 Drug Retail-4.6% 5,113,000 CVS Caremark Corp. 202,321,410 Food Retail-2.4% 3,671,300 Kroger Co. 105,990,431 Hypermarkets & Super Centers-4.1% 2,576,100 Costco Wholesale Corp. 180,687,654 Personal Products-1.4% 1,728,000 Avon Products, Inc. 62,242,560 Total Consumer Staples 609,470,038 ENERGY Coal & Consumable Fuels-6.7% 1,887,200 Arch Coal, Inc. 141,596,616 1,700,700 Peabody Energy Corp. 149,746,635 Oil & Gas Drilling-8.1% 1,152,800 Helmerich & Payne, Inc. 83,024,656 3,415,100 Nabors Industries Ltd.* 168,125,373 654,372 Transocean, Inc. 99,719,749 Oil & Gas Equipment & Services-3.0% 2,620,600 Weatherford International Ltd.* 129,955,554 Oil & Gas Exploration & Production-5.6% 2,177,200 Chesapeake Energy Corp. 143,608,112 341,900 CNX Gas Corp.* 14,373,476 1,854,400 Petrohawk Energy Corp.* 85,877,264 Total Energy 1,016,027,435 FINANCIALS Thrifts & Mortgage Finance-0.7% 1,675,200 New York Community Bancorp, Inc. 29,885,568 Total Financials 29,885,568 HEALTH CARE Biotechnology-3.2% 2,660,600 Gilead Sciences, Inc.* 140,878,770 Life Sciences Tools & Services-4.2% 3,028,100 Thermo Fisher Scientific, Inc.* 168,756,013 210,700 Waters Corp.* 13,590,150 Pharmaceuticals-3.7% 3,473,800 Teva Pharmaceutical Industries Ltd. SP-ADR 159,100,040 Total Health Care 482,324,973 INDUSTRIALS Aerospace & Defense-1.6% 1,399,333 Honeywell International Inc. 70,358,463 Airlines-1.8% 6,033,700 Southwest Airlines Co. 78,679,448 Construction & Engineering-6.2% 861,500 Fluor Corp. 160,307,920 1,480,700 Foster Wheeler Ltd.* 108,313,205 Electrical Components & Equipment-2.2% 1,942,600 Emerson Electric Co. 96,061,570 Heavy Electrical Equipment-1.4% 2,177,900 ABB Ltd. SP-ADR* 61,678,128 Industrial Conglomerates-1.3% 923,200 McDermott International, Inc.* 57,136,848 Industrial Machinery-2.3% 751,800 SPX Corp. 99,034,614 Total Industrials 731,570,196 INFORMATION TECHNOLOGY Communications Equipment-4.5% 2,556,600 Corning Inc. 58,929,630 903,200 Harris Corp. 45,602,568 794,100 Research In Motion Ltd.* 92,830,290 Computer Hardware-1.7% 432,600 Apple, Inc.* 72,434,544 Computer Storage & Peripherals-2.5% 7,346,400 EMC Corp.* 107,918,616 IT Consulting & Other Services-0.7% 1,519,000 SAIC, Inc.* 31,610,390 Semiconductor Equipment-1.4% 982,900 MEMC Electronic Materials, Inc.* 60,487,666 Semiconductors-2.5% 3,938,100 Broadcom Corp.* 107,470,749 Systems Software-4.5% 7,037,500 Oracle Corp.* 147,787,500 2,588,393 Symantec Corp.* 50,085,405 Total Information Technology 775,157,358 MATERIALS Commodity Chemicals-2.6% 2,440,500 Celanese Corp. 111,433,230 Industrial Gases-3.5% 1,560,200 Air Products and Chemicals, Inc. 154,241,372 Steel-0.4% 396,900 Steel Dynamics, Inc. 15,506,883 Total Materials 281,181,485 TELECOMMUNICATION SERVICES Wireless Telecommunication Services-2.2% 1,972,200 NII Holdings Inc.* 93,659,778 Total Telecommunication Services 93,659,778 UTILITIES Gas Utilities-2.5% 1,580,800 Equitable Resources, Inc. 109,170,048 Independent Power Producers-1.2% 1,258,400 NRG Energy, Inc.* 53,985,360 Total Utilities 163,155,408 Total common stocks (Cost $3,845,471,326) 4,231,234,227 Short-Term Investments-5.7% (A) Federal Agencies-5.6% $245,200,000 Federal Home Loan Bank, due 7/01/08, discount of 2.00% 245,200,000 Total federal agencies (Cost $245,200,000) 245,200,000 Variable Rate Demand Note-0.1% 3,419,285 U.S. Bank, N.A., 2.23% 3,419,285 Total variable rate demand note (Cost $3,419,285) 3,419,285 Total short-term investments (Cost $248,619,285) 248,619,285 Total investments-102.8% (Cost $4,094,090,611) 4,479,853,512 Liabilities, less cash and receivables (2.8%) (A) (121,454,470) TOTAL NET ASSETS-100.0% $4,358,399,042 * Non-dividend paying security. (A) Percentages for the various classifications relate to net assets. ADR-American Depositary Receipts As of June 30, 2008, investment cost for federal tax purposes was $4,103,811,038 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $509,194,640 Aggregate gross unrealized depreciation (133,152,166) Net unrealized appreciation $376,042,474 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Brandywine Advisors Midcap Growth Fund Schedule of Investments June 30, 2008 (Unaudited) Shares or Principal Amount Value Common Stocks-98.2% (A) CONSUMER DISCRETIONARY Apparel Retail-3.6% 291,500 Urban Outfitters, Inc.* $9,091,885 Computer & Electronics Retail-1.0% 61,000 GameStop Corp.* 2,464,400 General Merchandise Stores-1.1% 84,900 Big Lots, Inc.* 2,652,276 4,900 Dollar Tree, Inc.* 160,181 Total Consumer Discretionary 14,368,742 CONSUMER STAPLES Household Products-2.8% 126,700 Church & Dwight Co., Inc. 7,139,545 Hypermarkets & Super Centers-0.6% 37,000 BJ's Wholesale Club, Inc.* 1,431,900 Total Consumer Staples 8,571,445 ENERGY Coal & Consumable Fuels-3.3% 111,100 Arch Coal, Inc. 8,335,833 Oil & Gas Drilling-6.7% 58,400 Helmerich & Payne, Inc. 4,205,968 85,600 Hercules Offshore, Inc.* 3,254,512 195,800 Nabors Industries Ltd.* 9,639,234 Oil & Gas Equipment & Services-4.8% 6,400 Acergy SA SP-ADR 142,464 70,600 Complete Production Services, Inc.* 2,571,252 7,900 Core Laboratories N.V.* 1,124,565 102,526 Global Industries, Ltd.* 1,838,291 104,200 Oil States International, Inc.* 6,610,448 Oil & Gas Exploration & Production-8.1% 85,900 Cabot Oil & Gas Corp. 5,818,007 38,600 CNX Gas Corp.* 1,622,744 98,000 Comstock Resources, Inc.* 8,274,140 108,200 Petrohawk Energy Corp.* 5,010,742 Total Energy 58,448,200 FINANCIALS Thrifts & Mortgage Finance-0.7% 97,200 New York Community Bancorp, Inc. 1,734,048 Total Financials 1,734,048 HEALTH CARE Biotechnology-2.4% 92,900 Cephalon, Inc.* 6,195,501 Health Care Equipment-2.5% 14,600 Beckman Coulter, Inc. 985,938 113,300 Gen-Probe Inc.* 5,379,484 Health Care Supplies-0.1% 11,500 Immucor, Inc.* 297,620 Life Sciences Tools & Services-9.0% 68,900 Charles River Laboratories International, Inc.* 4,404,088 95,300 Covance Inc.* 8,197,706 128,600 Thermo Fisher Scientific, Inc.* 7,166,878 48,200 Varian Inc.* 2,461,092 12,300 Waters Corp.* 793,350 Pharmaceuticals-1.6% 127,300 Perrigo Co. 4,044,321 Total Health Care 39,925,978 INDUSTRIALS Airlines-1.8% 353,800 Southwest Airlines Co. 4,613,552 Construction & Engineering-5.7% 53,800 EMCOR Group, Inc.* 1,534,914 39,600 Fluor Corp. 7,368,768 36,400 Quanta Services, Inc.* 1,211,028 104,000 URS Corp.* 4,364,880 Diversified Commercial & Professional Services-2.0% 191,400 Corrections Corporation of America* 5,257,758 Electrical Components & Equipment-2.0% 187,000 GrafTech International Ltd.* 5,017,210 Environmental & Facilities Services-1.7% 143,100 Republic Services, Inc. 4,250,070 Human Resource & Employment Services-0.3% 16,700 Watson Wyatt Worldwide Inc. 883,263 Industrial Conglomerates-7.0% 133,000 McDermott International, Inc.* 8,231,370 87,700 Walter Industries, Inc. 9,539,129 Industrial Machinery-2.3% 1,000 CLARCOR Inc. 35,100 43,700 SPX Corp. 5,756,601 Marine-0.1% 9,600 Excel Maritime Carriers Ltd. 376,800 Total Industrials 58,440,443 INFORMATION TECHNOLOGY Communications Equipment-4.0% 205,200 Harris Corp. 10,360,548 Data Processing & Outsourced Services-2.5% 119,400 Affiliated Computer Services, Inc.* 6,386,706 Electronic Equipment Manufacturers-2.2% 60,200 Mettler-Toledo International Inc.* 5,710,572 Electronic Manufacturing Services-0.4 % 47,028 Molex Inc. 1,147,953 IT Consulting & Other Services-0.7% 90,400 SAIC, Inc.* 1,881,224 Semiconductors-0.8% 86,300 Intersil Corp. 2,098,816 Systems Software-1.7% 82,900 Check Point Software Technologies Ltd.* 1,962,243 79,300 MICROS Systems, Inc.* 2,417,857 Total Information Technology 31,965,919 MATERIALS Commodity Chemicals-2.1% 116,500 Celanese Corp. 5,319,390 Diversified Chemicals-4.4% 143,900 FMC Corp. 11,143,616 Metal & Glass Containers-2.4% 232,100 Crown Holdings, Inc.* 6,032,279 Steel-0.3% 18,494 Steel Dynamics, Inc. 722,561 Total Materials 23,217,846 TELECOMMUNICATION SERVICES Wireless Telecommunication Services-2.1% 112,700 NII Holdings Inc.* 5,352,123 Total Telecommunication Services 5,352,123 UTILITIES Gas Utilities-2.2% 81,700 Equitable Resources, Inc. 5,642,202 Independent Power Producers & Energy Traders-1.2% 70,200 NRG Energy, Inc.* 3,011,580 Total Utilities 8,653,782 Total common stocks (Cost $216,823,584) 250,678,526 Short-Term Investments-2.1% (A) Federal Agencies-1.4% $3,700,000 Federal Home Loan Bank, due 7/01/08, discount of 2.00% 3,700,000 Total federal agencies (Cost $3,700,000) 3,700,000 Variable Rate Demand Note-0.7% 1,745,983 Wisconsin Corporate Central Credit Union, 2.15% 1,745,983 Total variable rate demand note (Cost $1,745,983) 1,745,983 Total short-term investments (Cost $5,445,983) 5,445,983 Total investments-100.3% (Cost $222,269,567) 256,124,509 Liabilities, less cash and receivables (0.3%) (A) (870,352) TOTAL NET ASSETS-100.0% $255,254,157 * Non-dividend paying security. (A) Percentages for the various classifications relate to net assets. ADR-American Depositary Receipts N.V.-Netherlands Antillies Limited Liability Corp. As of June 30, 2008, investment cost for federal tax purposes was $222,564,984 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $41,490,309 Aggregate gross unrealized depreciation (7,930,784) Net unrealized appreciation $33,559,525 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last N-Q fiscal quarter filing that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a -2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Blue Fund, Inc. By (Signature and Title) /s/ William F. D'Alonzo William F. DAlonzo, President Date 8/08/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ William F. D'Alonzo William F. DAlonzo, President Date 8/08/08 By (Signature and Title) /s/ Lynda J. Campbell Lynda J. Campbell, Treasurer Date 8/11/08
